Appeal Reinstated; Motion Granted; Appeal Dismissed and Memorandum
Opinion filed November 13, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00496-CV

                           ENTRUST, INC., Appellant
                                        V.

          MEMORIAL HERMANN HOSPITAL SYSTEM, Appellee

                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-50875

               MEMORANDUM                         OPINION
      This is an appeal from a final judgment signed May 1, 2014. On July 29,
2014, this court abated the appeal and referred the case to mediation. On
September 24, 2014, the mediator filed a report advising the court that the case had
settled. On November 4, 2014, the parties filed a joint motion to dismiss the appeal
because all matters in controversy have been settled. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2